Sam Meziani (9821)
GOEBEL ANDERSON PC
405 South Main Street, Suite 200
Salt Lake City, UT 84111
Telephone: 801.441.9393
smeziani@gapclaw.com

Patrick A. Shea (2929)
Patrick A. Shea, P.C.
2568 S. Elizabeth St., #4
Salt Lake City UT 84106
pas@patshealaw.com
Attorneys for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT

                            DISTRICT OF UTAH, CENTRAL DIVISION


  AARON JAMES and TIFFANY JAMES,
  Heirs and Personal Representatives of the Estate       NOTICE OF SUPPLEMENTAL
  of Zane James,                                               AUTHORITY
                                                              DUCivR 7-1(b)(4)
              Plaintiffs,

  vs.                                                          Case No. 2:19-cv-00341

  CASEY DAVIES and COTTONWOOD                              Judge Howard C. Nielson, Jr.
  HEIGHTS,                                                Magistrate Judge Dustin B. Pead

              Defendants.



        Plaintiffs Aaron and Tiffany James, through counsel and in accordance with DUCivR 7-

1(b)(4), hereby provide notice of the following supplemental authorities in advance of the July 7,

2021 hearing on Garrity issues:

        The following United States Supreme Court and Northern District of Oklahoma

authorities concern the use of immunized testimony in civil cases, which relates to arguments in
Plaintiff’s supporting memorandum at pages 3-5, and in Defendant’s reply memorandum at

pages 5-6.

       1. U.S. v. Apfelbaum, 445 U.S. 115, 125 (1980)

             “This Court has never held, however, that the Fifth Amendment requires immunity
             statutes to preclude all uses of immunized testimony. Such a requirement would be
             inconsistent with the principle that the privilege does not extend to consequences of a
             noncriminal nature, such as threats of liability in civil suits, disgrace in the
             community, or the loss of employment.”

       2. U.S. v. Sutton, 1983 WL 1121, *3 (N.D. Okl.)
             “It is also clear from Kastigar the immunized incriminating testimony can be used in
             a subsequent civil proceeding although obviously not in a subsequent criminal
             proceeding.”

                                DATED: July 6, 2021

                                               /s/ Sam Meziani
                                               Attorney for Plaintiffs
